Citation Nr: 0936631	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-00 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility on 
October 8, 2005. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service, reportedly from August 1974 
to November 1980, and from May 1981 to March 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The Veteran is in receipt of a total disability based 
upon individual unemployability (TDIU) benefits for service-
connected disabilities.  

2.  The Veteran received care at St. Francis Hospital in 
Tulsa, Oklahoma, which was not authorized in advance, was for 
nonemergent care and VA medical facilities were feasibly 
available.  


CONCLUSION OF LAW

The requirements for payment or reimbursement for medical 
treatment at a private facility on October 8, 2005 have not 
been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 17.120, 17.1002 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letters from the VAMC 
to the Veteran dated in January 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

The VAMC also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

The basic facts in this case are not in dispute.  The Veteran 
is currently in receipt of TDIU benefits.  On Saturday, 
October 8, 2005, the Veteran sought treatment in the 
emergency department of St. Francis Hospital.  He indicated 
that prior to going to this private hospital, he attempted to 
go to the VA Outpatient Clinic in Tulsa.  On October 8, 2005, 
the VA Clinic was closed.  He was complaining of hematuria.  
Noted in the private treatment record was that the Veteran 
reported small drops of bleeding from his penis in the 
morning, but without problems urinating.  He was noted to 
have diarrhea, but no nausea or vomiting.  The bleeding was 
noted to have continued in small amounts during the day.  The 
Veteran advised that he believed he passed a kidney stone two 
to three weeks prior.  Physical examination revealed dried 
red blood in his underwear, but no evidence of blood in his 
urethra at the time of this treatment.  Following x-rays, the 
Veteran was found to have bilateral nephrolithiasis without 
obstruction and he was discharged to see an urologist at the 
VA.  

The Veteran testified that he was bleeding from his penis and 
believed that there was a tear inside him.  He also submitted 
statements indicating that he thought he was suffering from 
internal bleeding and was "bleeding excessively" from his 
penis.  

In March 2006, the VAMC denied the Veteran's claim for 
reimbursement finding that VA facilities were feasibly 
available to provide the care.  This decision was upheld in 
November 2006 by the Chief, Medicine Service with a finding 
that VA facilities were available and services rendered were 
nonemergent in nature.  

There is no evidence (and the Veteran does not allege) that 
the services he received at St. Francis Hospital were pre-
authorized.  Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.

The payment or reimbursement by the VA of certain medical 
expenses incurred by veterans with service-connected 
disabilities is allowed under 38 U.S.C.A. § 1728(a), which 
provides:  

(a) The Secretary may, under such regulations as the 
Secretary shall prescribe, reimburse veterans entitled to 
hospital care or medical services under this chapter for 
reasonable value of such care or services . . . , for which 
such veterans have made payment, from sources other than the 
department, where--

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; 

(2) such care or services were rendered to a veteran in need 
thereof . . . (C) for any disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability . . . ; and

(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise or practical.  

38 U.S.C.A. § 1718(a).  The United States Court of Appeals 
for Veterans Claims (Court) has observed that, given the use 
by Congress of the conjunction "and" in the statute, "all 
three statutory requirements would have to be met before 
reimbursement could be authorized."  Malone v. Gober, 10 
Vet. App. 539, 542 (1997).  

A VA facility may be considered as not feasibly available 
when the urgency of the applicant's medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment required makes it necessary or economically 
advisable to use public or private facilities.  See 38 C.F.R. 
§ 17.53.  No reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities.  See 38 C.F.R. § 17.130.

When the evidence of record is considered under laws and 
regulations set forth above, the Board is of the opinion that 
the Veteran is not entitled to reimbursement of private 
medical care received on October 8, 2005.  While the record 
reflects that the Veteran attempted to go to the Tulsa VA 
Outpatient Clinic and it was closed, he sought treatment at 
the nearest facility-St. Francis Hospital.  Indeed, review 
by the Chief Medical Officer on two occasions, when the 
decision was initially made in March 2006 and in November 
2006, indicates that VA medical facilities were feasibly 
available.  The March 2006 decision also indicated that the 
Veteran's condition was not emergent in nature.  

The Board acknowledges the Veteran's testimony that VA has 
paid other expenses incurred at St. Francis Hospital, but 
notes that the Board is only deciding this case on the basis 
of the facts and circumstances surrounding the Veteran's 
October 8, 2005 treatment there.  

Nevertheless, the Board finds that the Veteran's claim for 
reimbursement of medical expenses incurred on October 8, 
2005, must be denied on the basis that such care or services 
were not rendered in a medical emergency of such a nature 
that delay would have been hazardous to the Veteran's life or 
health.  The Veteran indicated that the Muskogee VAMC was 
approximately 70 miles away.  Additionally, the clinical 
record discloses that the Veteran's complaints were of small 
drops of blood from his penis in the morning and that upon 
treatment there was no finding of blood in his urethra.  This 
evidence contradicts the Veteran's later-submitted statements 
that he was "excessively bleeding" from his penis.  
Following x-rays the Veteran was noted to have bilateral 
nephrolithiasis, but without obstruction.  He was discharged 
for follow-up with a VA urologist.  Although the Board 
appreciates the Veteran assertions that he believed this to 
be a medical emergency, the preponderance of the evidence 
suggests otherwise.  For the reasons noted above, the Board 
finds that a medical emergency did not exist and the VAMC in 
Muskogee was feasibly available to render the services 
needed.  


ORDER

Payment or reimbursement for medical treatment at a private 
facility on October 8, 2005, is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


